Title: To George Washington from Beverley Randolph, 26 September 1789
From: Randolph, Beverley
To: Washington, George


          
            Sir,
            Richmond September 26th 1789.
          
          The inclosed Letter from the Lieutenant of Woodford County containing the latest accounts of the Situation of the Kentucky District I do myself the Honour to forward to you, as

the most probable means of affording relief to the distresses of the Inhabitants of the Western Frontier. I have &c.
          
            Beverley Randolph.
          
        